FILED

UNITED STATES DISTRICT COURT  2 0 
FOR THE DISTRICT OF COLUMBIA cl
erk, U.S. District and
Abdul Ayat Mohammed Bey ) Bankruptc)’ courts
aka Ronald B. Britt-Bey, )
)
Plaintiff, )
) \
v ) Civil Action No.   
)
)
Loretta A. Preska, )
)
Defendant. )
MEMGRANDUM OPINlON

This matter is before the Court on its review of plaintiff s pro se complaint and
application to proceed in forma pauperis The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

Plaintiff, a resident of New York, New York, has submitted a “Petition for Removal and
immediate injunction with Affidavit Attached hereto," in which he is seeking what could only be
treated as a review of the decisions of Chief Judge Loretta A. Preska of the United States District
Court for the Second District of New York. The removal statute authorizes " the defendant" to
remove "a civil action brought in a State court of which the district courts of the United States
have original jurisdiction[.]" 28 U.S.C. § l44l(a). None of the requirements for removal is
satisfied here. Furthermore, this Court lacks jurisdiction to review the decisions of another

district court. See 28 U.S.C. §§ l33l, 1332 (general jurisdictional provisions); Fleming v. United

{.\

States, 847 F. Supp. l70, 172 (D.D.C. 1994), cert. denz'ea’5l3 U.S. 1150(1995). A separate

Order of dismissal accompanies this Memorandum Opinion.

United States District Judge§ z

*=L
Date: July  ,2011